Citation Nr: 1722772	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-62 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active duty service from February 1943 to February 1946.  

This matter comes before the Board of Veteran's' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Additional disability of loss of use of right hand was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of loss of use of right hand have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  A VA letter issued in June 2015 satisfied the duty to notify provisions with respect to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of right hand and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case. VA medical treatment records and a VA examination report have been obtained and associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected. See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for loss of use of right hand.

The evidence in this case shows that on February 20, 2006, the Veteran was seen at the urgent care center at the Northern California VA Healthcare System (HCS) with complaints of right shoulder and right upper back pain.  There was no muscle weakness and no sensory changes.  Following a review of his medical history and physical examination, the Veteran was diagnosed as having right arm/shoulder pain most likely related to muscle spasm and elevated blood pressure.  

On February 26, 2006, the Veteran was seen again at the urgent care center at Northern California VA HCS.  This time he complained of posterior right shoulder pain, right forearm rash, and right hand 4th and 5th finger numbness/tingling.  A history of chicken pox was noted.  Evaluation was consistent with herpes zoster, a.k.a., shingles.  He was treated with Famciclovir, Prednisone and Vicodin.  The Veteran called back on March 3, 2006 complaining of continued numbness and lancinating pain to the arm.  Amitriptyline and capsaicin cream were prescribed and the Veteran was instructed to follow-up with his primary care provider.

On March 14, 2006, the Veteran was seen at a VA primary care clinic for follow-up.  He reported that he was concerned about numbness in his right and wrist and that he was not able to able button shirts, pull up zippers or hold items in his hand.  He indicated that his condition had not changed in the past two weeks.  The impression was Zoster: affected right arm and posterolateral back 2/2006; post herpetic neuralgia and weakness.  The examining physician noted consulting with another physician and that the weakness would most likely reverse itself over months.  

In a March 30, 2006 VA neurology consultation, it was noted that the Veteran had a one and a half month history of shingles and that the rash had mostly cleared with residual pain, numbness and weakness.  The examiner noted that the weakness was uncharacteristic of post-herpetic neuralgia.  The numbness did not fall into a cervical dermatome.  There was more ulnar/radial distribution.  It was noted that there was possible proximal herpetic infection into the cord.  Diagnostic studies were ordered.  

In a May 11, 2006 VA neurology follow-up, the Veteran was determined to have brachial neuritis or brachial plexopathy, otherwise known as neuralgic amyotrophy.  It was noted that this was most commonly idiopathic, and has not been associated with VZV (varicella zoster virus) or HSV (herpes simplex virus) in the literature.  Therefore, there is no historical precedent for making the assumption that the Veteran's current condition is related to his rash and possible shingles.  

In a July 2007 neurology follow-up, it was noted that the Veteran has had brachial neuritis since February 2005.  He continued to regain some function in his right hand with physical therapy and active exercises at home.  The examination was noted to be stable since the last visit but clearly improved compared to 1-2 years ago.             

A VA nexus opinion was obtained in July 2015.  After a review of the claims file, the reviewing physician opined that the claimed disability of nerve condition (claimed as loss of use of right hand) was not caused by or had not became worse as a result of the VA treatment at issue.  The reviewing physician stated that while there was a delay between his initial presentation to urgent care on February 20, 2006 and the ultimate diagnosis and treatment of herpes zoster/shingles on February 26, 2006, there was no objective evidence to support that the herpes zoster/shingles was the cause of the right hand condition/disability.  The Veteran was diagnosed as having brachial neuritis or brachial plexopathy which is most commonly idiopathic and has not been associated with VZV or HSV in the literature.  The reviewing physician stated that there was no evidence that the additional disability resulted from carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  The rationale provided was that, as noted above, there is no evidence to support the herpes zoster/shingles, with a 6 day delay from first presentation to urgent care to diagnosis, was the cause of the right hand/condition disability.  The reviewing physician also noted that the additional disability resulted from an event that could not have been reasonably foreseen by a reasonable healthcare provider, and/or failure on the part of VA to timely diagnose and/or properly treat the claimed disease.  The reviewing physician once again noted that there was a six day delay from the first presentation to urgent care to diagnosis of herpes zoster/shingles.  However, there is no objective evidence to support herpes zoster/shingles as the cause of the right hand disability as noted above.       

The July 2015 VA medical opinion has clear conclusions and supporting data, as well as adequate medical explanations.  Therefore, the Board accords great probative weight to the July 2015 VA examiner's opinion.  There is no differing opinion of record. 

The Board also considered the Veteran's statements.  The Veteran is not competent to provide an opinion as to the cause of his additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's additional disability due to VA treatment would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

Consequently, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran's additional disability of brachial neuritis (claimed as loss of use of right hand) was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of use of right hand is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


